Citation Nr: 1235994	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  07-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE
 
Entitlement to service connection for myelodysplasia.
 
 
REPRESENTATION
 
Appellant represented by:   Vietnam Veterans of America
 
 
ATTORNEY FOR THE BOARD
 
M. Turner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1970 to November 1973.
 
This matter initially came the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Nashville, Tennessee.  It was remanded by the Board for additional development in January 2009 and in March 2010.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran contends that he has myelodysplasia as a result of exposure to herbicides or unspecified chemicals in service.  Private treatment records from 2004 and later indicate that the Veteran was diagnosed with myelodysplasia.  VA examiners in February 2009 and in April 2009 concurred that the Veteran had myelodysplasia, but did not address the etiology of the disorder.  

In a May 2009 report, a VA examiner indicated that there was less than a 10 percent chance that the Veteran's myelodysplasia was related to his service or exposure to herbicides or toxic substances.  However, no rationale for this conclusion was expressed.  

In March 2010 the Board remanded this case for a new VA examination.  The examination report was to provide a complete rationale for all conclusions expressed and address certain treatise evidence that was submitted by the Veteran.  

In July 2010 a VA hematology note indicated that the Veteran came to the clinic for an opinion about his myelodysplasia.  At that time it was noted that the Veteran did not exhibit dyspoietic morphology to rule in myelodysplasia and his genetic analysis did not show common karotypic abnormalities indicating myelodysplasia in 2004.  However, the physician concluded that although the Veteran did not meet definitive morphological or karotypical criteria for myelodysplasia, his disease could clinically be called myelodysplasia per low counts.  


In July 2011 the Veteran was reexamined by VA.  The VA examiner at that time concluded that the Veteran did not have myelodysplasia.  Rather, the Veteran was diagnosed with cirrhosis of the liver with hypersplenism secondary to cirrhosis causing pancytopenia.    
 
The evidence is unclear as to whether the Veteran has myelodysplasia, or had myelodysplasia at any time during the appeal period, i.e., anytime since September 2005.  If the Veteran does have myelodysplasia, or has had myelodysplasia since September 2005, the record does not include a fully reasoned medical opinion which addresses the etiology of the disorder, and its relationship, if any to the appellant's service .  

If the Veteran does not, and if he has never had myelodysplasia since September 2005, a fully reasoned opinion must be secured addressing whether the disorder responsible for the Veteran's current hematological symptoms is otherwise related to service, including exposure to herbicides or other chemicals.
 
Accordingly, the case is REMANDED for the following action:
 
1. The RO/AMC must attempt to obtain an addendum opinion from the examiner who provided the July 2011 VA opinion, or, if he is unavailable, a similarly situated examiner who specializes in hematology.  The examiner must explain the basis for any conclusion that the Veteran does not have myelodysplasia in light of the prior diagnosis of myelodysplasia between 2004 and 2006.  The examiner must opine whether the Veteran has had myelodysplasia at any point since September 2005 even if he no longer has that disorder.  If the Veteran has, or has had myelodysplasia at any time since September 2005, the examiner must opine whether it is at least as likely as not (at least 50 percent likely) that myelodysplasia is related to service, including exposure to herbicides or other chemicals.  A complete rationale must be provided for the opinion expressed, and that opinion must discuss the journal articles submitted by the Veteran regarding the causes of myelodysplasia.  

If the Veteran has not had myelodysplasia at any time since September 2005, the examiner must opine whether it is at least as likely as not that any diagnosed disorder that is responsible for the appellant's current hematological symptoms is related to service, including exposure to herbicides or other chemicals.  A complete rationale for the opinion must be provided.  
 
2.  After the development requested has been completed, the RO/AMC MUST review the report to ensure that it is in COMPLETE compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

3.  After completion of the above development, the Veteran's claim must be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative must be provided with a supplemental statement of the case and given an opportunity to respond thereto. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


